Citation Nr: 1020711	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-21 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection or right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected degenerative disc disease (DDD) 
of the cervical spine (cervical spine disability).

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected DDD of the lumbar spine (lumbar 
spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active duty service from June 1975 to October 
1975 and from June 1984 to September 2002.   

This case was remanded in May 2008 by the Board of Veterans' 
Appeals (Board) to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi for additional 
development.  

For reasons discussed hereinbelow, the issues of entitlement 
to service connection for right knee and left knee 
disabilities are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Beginning September 23, 2002, the evidence does not show 
incapacitating episodes due to the service-connected cervical 
spine or lumbar spine disability.

2.  Prior to September 26, 2003, there was no more than 
moderate limitation of motion of the cervical spine.

3.  Prior to September 26, 2003, there was no more than 
slight limitation of motion of the lumbar spine or evidence 
of more than characteristic pain on motion.  
4.  Beginning September 26, 2003, the evidence does not show 
forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine.

5.  Beginning September 26, 2003, the evidence does not show 
forward flexion of the thoracolumbar spine to 60 degrees or 
less or combined range of motion of the thoracolumbar spine 
to 120 degrees or less, or symptoms of muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected cervical spine 
disability have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5285 thru 5295 (2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5242-5237 (2009).  

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5285 thru 5295 (2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Code 5242-5237 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran letters in December 2002 and in May 2004, 
prior to adjudication, that informed him of the requirements 
needed to establish entitlement to service connection.  
Service connection was subsequently granted for cervical 
spine and lumbar spine disabilities.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until later, the 
VA General Counsel has held that 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation following the initial grant of service 
connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  

In accordance with the requirements of VCAA, the December 
2002 and May 2004 letters informed the Veteran what evidence 
and information he was responsible for obtaining and the 
evidence that was considered VA's responsibility to obtain.  
Additional private evidence was subsequently added to the 
claims files after the letters.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a May 2007 letter about rating criteria and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in August 2007.

The Board concludes that there is sufficient medical 
evidence on file on which to make a decision on the issues 
addressed on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his August 2006 videoconference hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).  


Analyses of the Claims

The Veteran seeks increased initial ratings for his service-
connected cervical and lumbar spine disabilities.  He was 
granted service connection for cervical spine and lumbar 
spine disabilities by rating decision in July 2004 and 
assigned a 20 percent rating for cervical spine disability 
and a 10 percent rating for lumbar spine disability, each of 
which was effective October 1, 2002.  The Veteran timely 
appealed.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  



In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome effective on September 23, 2002.  See 67 Fed. 
Reg. 54,345-54,349 (2002).  Effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO has provided the Veteran with schedular criteria under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  Therefore, there 
is no prejudice to the Veteran for the Board to apply both 
the old and new regulatory provisions.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Diagnostic Code 5010, which is used to rate arthritis due to 
trauma, provides that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 20 percent rating is 
warranted with x-ray evidence of involvement of 2 or more 
major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.  A 10 percent 
rating is warranted for x- ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  Id.

Prior to September 26, 2003, a 30 percent evaluation was 
assigned for severe limitation of motion of the cervical 
spine; a 20 percent rating was assigned for moderate 
limitation of motion of the cervical spine; and a 10 percent 
rating was assigned for slight limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words such as "mild," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, 
prior to September 26, 2003, a 60 percent evaluation may be 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  A 20 percent rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 10 
percent rating is awarded for incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months.  The above criteria remained 
essentially unchanged in the revisions effective on September 
26, 2003.  In June 2004, a correction was published to 
reinsert material that was inadvertently omitted from the 
initial publication of the 2003 revision.  69 Fed. Reg. 32449 
(2003).
Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).

Diagnostic Code 5294 provided that ratings for sacro-iliac 
injury and weakness were to be rated under the criteria for 
Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Under the revised rating criteria beginning on September 23, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 10 percent rating is assigned when 
forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees; or combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or there is muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or there is vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating is assigned when forward flexion of the cervical spine 
is greater than 15 degrees but not greater than 30 degrees; 
or the combined range of motion of the cervical spine is not 
greater than 170 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is assigned when 
forward flexion of the cervical spine is to 15 degrees or 
less, or there is favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is assigned when there is 
unfavorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2009).

Under the revised rating criteria beginning on September 26, 
2003, a 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
assigned when there is unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the thoracolumbar spine; 
a 20 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; and a 10 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2009).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  For 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2009); see also 
38 C.F.R. § 4.71a, Plate V (2009).  The normal combined range 
of motion of the cervical spine is 340 degrees and the normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2009).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.   

Each range of motion measurement is rounded to the nearest 
five degrees.  Id. at Note (4) (2009).  

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2009).  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table) (2009).
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).

There is limited medical evidence involving the Veteran's 
cervical and lumbar spine prior to September 26, 2003.  When 
provided a neurosurgery evaluation in service in April 2000, 
the Veteran's spine was non-tender to palpation and there was 
normal flexion and extension of the neck and low back.  
Severe cervical spondylosis was diagnosed.  It was noted on 
evaluation in service in February 2002 that the Veteran 
complained of neck pain that affected his ability to work and 
of low back pain.

It was reported on VA examination of the spine in June 2004 
that motion of the neck included 40 degrees of flexion, 50 
degrees of extension, lateral bending to 20 degrees on the 
right and 25 degrees on the left, and rotation of 70 degrees 
to the right and 60 degrees to the left.  Motion of the low 
back included 90 degrees of flexion, 30 degrees of extension, 
lateral bending to 30 degrees to each side, and rotation of 
30 degrees to each side.  There was no motor weakness or 
sensory loss.  There was also no objective evidence of 
weakness, incoordination, fatigue, or loss of motion.  The 
impressions were DDD of the cervical spine, and status-post 
laminectomy of L3-L6.

The Veteran testified in support of his claim at a personal 
hearing at the RO in December 2004 and at a videoconference 
hearing before the undersigned Veterans Law Judge in August 
2006.  He testified in August 2006 that he had neck muscle 
spasms, tightness, and headaches; that his low back pain 
radiated into his buttock and hip; and that he did not have 
any incapacitating episodes.

According to an October 2006 private physician's statement, 
the Veteran was being followed for progressive low back pain.

The Veteran noted on VA orthopedic evaluation in August 2007 
that he did not have any problem with daily activities.  
Motion of the neck included 30 degrees of flexion, 20 degrees 
of extension, lateral bending to 30 degrees to each side, and 
rotation was to 7 degrees to either side.  Motion of the low 
back included 90 degrees of flexion, 30 degrees of extension, 
lateral bending to 30 degrees to each side, and rotation of 
30 degrees to each side.  There was no neck or low back 
spasm.  Deep tendon reflexes were equal and reactive, and 
there was good motor and sensory function in the upper 
extremities.  Motor examination and sensation were intact in 
the lower extremities.  Straight leg raising was positive to 
80 degrees, bilaterally, without pain.  

X-rays in August 2007 showed surgically removed spinous 
processes from C3 to C6 with marked narrowing of the disc 
spaces and minimal narrowing of the L4-L5 and L5-S1 
interspaces.  The diagnoses were status-post decompression 
laminectomy of C3-C6 and mild DDD of L4-L5.  The examiner 
noted that although there were differences in range of motion 
findings between VA evaluations in June 2004 and August 2007, 
there was probably not much difference in the findings and 
neither the neck nor back had increased in severity since 
June 2004.  The examiner could not find any objective 
evidence of weakness, incoordination, fatigue, or lack of 
endurance.  There might be further loss of motion or loss of 
functional capacity with flare-ups, but the examiner could 
not estimate the additional loss without resorting to 
speculation.

Magnetic resonance imaging (MRI) and X-rays of the neck in 
February and April 2008 showed degenerative changes.

VA treatment records for April 2008 reveal motor strength of 
5/5 in all extremities and no spasm or tenderness of the 
cervical spine.  Straight leg raising was negative 
bilaterally.  X-rays revealed DDD of C6-C7 without 
significant compression on the spinal cord or nerve roots 
bilaterally.  The diagnosis was status-post C3-C6 laminectomy 
with cervicalgia.  

The medical evidence prior to September 26, 2003 consists 
primarily of the findings on service evaluation in April 
2000, in which there was essentially full range of motion of 
the neck and low back with no tenderness to palpation.  
Additionally, there was no evidence of incapacitating 
episodes.  Consequently, as the medical evidence does not 
show more than moderate limitation of motion of the cervical 
spine or more than slight limitation of motion of the lumbar 
spine prior to September 26, 2003, a rating in excess of 20 
percent for cervical spine disability or a rating in excess 
of 10 percent for lumbar spine disability is not warranted 
under the old rating criteria.  

A higher evaluation is not warranted prior to September 26, 
2003 for either a cervical or lumbar spine disability under 
another diagnostic code because the Veteran does not have 
residuals of a vertebral fracture, ankylosis, intervertebral 
disc syndrome, or lumbosacral strain with muscle spasm.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5293, 5295 (2002).

With respect to the medical evidence beginning September 26, 
2003, flexion of the neck has been to at least 30 degrees and 
there is no evidence of favorable ankylosis of the entire 
cervical spine.  Additionally, there is no evidence of 
incapacitating episodes due to the Veteran's service-
connected neck disability.  

Turning to the evidence related to the low back beginning 
September 26, 2003, a rating in excess of 10 percent is not 
warranted because the above medical evidence does not show 
flexion of the low back to 60 degrees or less, combined range 
of motion of the low back to 120 degrees or less, muscle 
spasm or guarding of the low back resulting in an abnormal 
gait or spinal contour, or incapacitating episodes having a 
total duration of at least two weeks over the previous year.  
In fact, flexion was to 90 degrees on VA examinations in June 
2004 and August 2007.

The Board notes that despite some complaints of pain 
radiation, there has not been any diagnosis of a neurological 
deficit in either the upper or lower extremities, including 
on VA examinations in June 2004, August 2007, and April 2008.  
Consequently, a separate rating for any neurological 
manifestation of the Veteran's neck or low back disability is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 
Note (1) (2009).  

The Board notes that an increased evaluation can also be 
assigned for a neck or back disability involving loss of 
motion when there is additional functional impairment.  
However, as there was no objective evidence of neck or low 
back weakness, fatigue, or incoordination on VA evaluations 
in June 2004 and August 2007, a higher rating is not 
warranted for either service-connected disability under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2009).  See also 
Deluca v. Brown, 8 Vet. App. 202 (1995).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The schedular evaluations in this case are not shown to be 
inadequate.  Ratings in excess of those assigned are provided 
in the rating schedule, such as for limitation of flexion of 
the cervical spine to 15 degrees or less and for limitation 
of the thoracolumbar spine to 60 degrees or less, but the 
medical evidence reflects that none of the listed 
manifestations is present in this case, as discussed above.  

Consequently, the evidence does not demonstrate that either 
the service-connected cervical spine disability or the 
service-connected lumbar spine disability markedly interferes 
with employment.  Further, there is no evidence that the 
Veteran has been hospitalized due to his service-connected 
neck or low back disability.  Accordingly, the RO's decision 
not to submit either issue for extraschedular consideration 
was correct.  



Because the preponderance of the evidence is against an 
initial evaluation in excess of 20 percent for service-
connected cervical spine disability and against an initial 
evaluation in excess of 10 percent for service-connected 
lumbar spine disability, the doctrine of reasonable doubt is 
not for application with respect to these matters.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial evaluation in excess of 20 percent for cervical 
spine disability is denied.

An initial evaluation in excess of 10 percent for lumbar 
spine disability is denied.


REMAND

The Veteran's service treatment records reveal complaints of 
bilateral knee disability, and a contusion of the knee with 
patellar tendonitis was diagnosed in May 1994.  Left knee 
strain was diagnosed in September 1995.  Although the Veteran 
complained of knee pain on VA evaluations in January 2005 and 
August 2007, no knee disability was diagnosed.  However, even 
though MRI results reported in treatment records in April 
2009 reveal bilateral meniscus tears, there is no nexus 
opinion on file on whether these recent findings are causally 
related to the Veteran's knee complaints in service.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the etiology of a disability.  See also 
38 C.F.R. § 3.159 (2009).  

Accordingly, this issue must be REMANDED to the AMC/RO for 
the following actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for a knee disorder since 
November 2009, which is the date of the 
most recent medical evidence on file.  
After securing the necessary 
authorization, the AMC/RO must attempt to 
obtain copies of any pertinent treatment 
records identified by the Veteran that 
have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.  After the above has been completed, 
the AMC/RO will have an appropriate 
health care provider review the claims 
files and provide an opinion, based on 
the objective evidence on file, on 
whether the Veteran's meniscus tear of 
each knee was caused or aggravated by 
service or by service-connected 
disability.  The health care provider 
must acknowledge receipt and review of 
the claims files in any report 
generated as a result of this remand.  
In all conclusions, the opinion must 
identify and explain the medical basis 
or bases, with identification of the 
evidence of record.  If the health care 
provider is unable to render an opinion 
without resort to speculation, this 
should be noted and explained.  The 
report prepared must be typed and added 
to the claims files.

If the examiner responds to the above 
inquiry that he or she cannot so opine 
without resort to speculation, the 
AMC/RO will attempt to clarify whether 
there is evidence that needs to be 
obtained in order to render the opinion 
non-speculative and will then obtain 
such evidence in order to allow the 
reviewer to provide a non-speculative 
opinion.  

3.  Thereafter, the AMC/RO will review 
the claims files and ensure that the 
foregoing development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  After all of the above have been 
completed, the AMC/RO will consider all 
of the evidence of record and re-
adjudicate the Veteran's claims for 
service connection for right knee 
disability and for left knee disability, 
to include on a secondary basis.  If 
either benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


